Citation Nr: 1105200	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim seeking service connection for bilateral hearing loss, 
and if so, whether service connection is warranted.

2.  Entitlement to an increased rating for a service-connected 
lumbar spine disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service 
connection for bilateral hearing loss in a December 2000 rating 
decision; the Veteran did not appeal.

2.  Evidence received since the December 2000 rating decision is 
new but does not raise a reasonable possibility of substantiating 
the claim.

3.  The Veteran's ROM is far greater than allowed for an 
increased rating, he does not have muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour, and his condition has not required bedrest prescribed by 
a physician.



CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has not been received since the 
December 2000 rating decision that denied entitlement to service 
connection for bilateral hearing loss and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The criteria for a rating greater than 10 percent for the 
service-connected lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The RO denied service connection for bilateral hearing loss in a 
December 2000 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding bilateral 
hearing loss was received in March 2008, more than one year after 
the December 2000 rating decision.  Therefore, the December 2000 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

	The evidence or record at the time of the December 2000 rating 
decision included service treatment records (STRs) and a VA 
audiology examination which showed normal hearing.  The RO denied 
service connection because the evidence failed to indicate a 
current hearing loss disability for VA purposes.  For the 
purposes of applying VA laws, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 
decibels or greater; or when the speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.
	
	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, to be considered new and material and thus 
reopening the claim, the evidence must show that the Veteran has 
a current bilateral hearing loss disability.

Since the December 2000 rating decision, the Veteran submitted a 
December 2008 audiology report and May 2009 letter from a private 
audiologist.  The December 2008 report reveals audiology test 
results in chart form.  Unfortunately, the Board is not competent 
to interpret graphical representations of audiometric data and, 
therefore, is unable to determine whether the Veteran meets the 
criteria for hearing loss under 38 C.F.R. § 3.385 according to 
this graph alone.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The letter from his audiologist states that the December 2008 
evaluation reveals mild hearing loss.  The audiologist did not 
provide numeric data for consideration but indicated that speech 
discrimination scores were 100 percent bilaterally.  

Since the speech discrimination scores were not less than 94 
percent for either ear, the Board cannot find that the Veteran 
has a "hearing loss" disability for VA purposes based upon this 
evidence.  In anything, this information provides evidence 
against this claim.

Also of record is a December 2009 VA audiology examination that 
was conducted in conjunction with a separate claim.  The 
examination includes audiology testing results as well as speech 
recognition scores using the Maryland CNC Test.  Unfortunately, 
this examination fails to show that the Veteran has an auditory 
threshold in any of the frequencies at 40 decibels or greater; 
has auditory thresholds for at least three of the tested 
frequencies at 25 decibels or greater; or has speech recognition 
scores using the Maryland CNC Test at less than 94 percent.  
Consequently, the Board finds that the Veteran does not have a 
hearing disability for VA purposes.

The Board has also considered the Veteran's testimony.  While he 
argues that he was exposed to noise during service, noise 
exposure is not the key factor in determining whether this claim 
should be reopened.  In fact, the Board does not contest that the 
Veteran was likely exposed to noise during service.  Simply, at 
this stage, the evidence must show a current disability.  Hearing 
loss disabilities must meet specific levels of hearing loss 
before service connection can be granted.  In this case, the 
Veteran's audiometric testing does not meet the criteria to 
classify the Veteran's alleged hearing loss as a disability for 
VA purposes under 38 C.F.R. § 3.385.

Without evidence of a current disability, the claim for service 
connection cannot be reopened.  Even if the Board were to reopen 
the claim, without a current disability, service connection 
cannot be granted.

In sum, while the evidence submitted since the December 2000 
rating decision is new, it is not material to the claim because 
it fails to show that the Veteran has a current disability for VA 
purposes.  Therefore the claim is not reopened and the appeal is 
denied.

II.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of determining 
whether the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period (as in this case).  Id.  at 126.  Hart appears 
to extend Fenderson to all increased evaluation claims.

Here, the Veteran seeks a rating greater than 10 percent for his 
service-connected lumbar spine disability, rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237, a 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  38 C.F.R. § 4.71a.

Under another applicable diagnostic code is DC 5243, 
intervertebral disc syndrome, the disability is rated under the 
general rating for disease and injuries of the spine (outlined 
above) or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher rating.

Under DC 5243, the criteria for a 20 percent rating are 
incapacitating episodes have a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  Incapacitating 
episodes are acute signs and symptoms due to that require bed 
rest prescribed by and treatment by a physician.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion of 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is to 
240 degrees.

A treatment record from the Veteran's physical therapist, dated 
November 2007, shows range of motion (ROM) testing at 100 percent 
flexion, 80 percent extension, 100 percent lateral flexion, 
bilaterally, and 90 percent rotation, bilaterally.  The Veteran 
complained of low back pain.  Unfortunately since the record does 
not show flexion limited to 60 degrees or a combined ROM of 120 
degrees or less, this record does not support the assignment of 
an increased rating.

A September 2007 treatment record from Hill A.F.B. indicates that 
the Veteran complained of low back pain.  ROM was normal but the 
lumbosacral spine exhibited spasms of the paraspinal muscles.  No 
abnormalities of gait or spinal contour were found.  He reported 
tingling and numbness in the left leg.  Unfortunately since the 
record does not show flexion limited to 60 degrees, a combined 
ROM of 120 degrees or less, or that the muscle spasms caused 
abnormal gait or abnormal spinal contour, this record does not 
support the assignment of an increased rating.

The Veteran had a VA examination in May 2008.  The Veteran 
reported constant back pain, measuring a 2 on a scale to 10.  The 
pain is dull but can be aggravated when standing longer than five 
minutes.  He reported difficulty doing chores such as washing 
dishes and mowing the lawn.  Flare-ups consist of sharp and 
shooting pain, lasting a few minutes until he stops activity.  He 
treats his pain with muscle relaxants, Motrin, and stretching.  
He denied incapacitating episodes.  After standing or sitting too 
long, the Veteran will develop numbness in his left leg; however, 
the condition is alleviated with movement.  The examiner stated 
that the numbness does not radiate in any specific myotone and 
appears to be a sensory nerve distribution of meralgia 
paresthetic rather than at the spinal column itself.  The Veteran 
can no longer play golf or racquet ball due to his condition.

The physical evaluation revealed a deeper pain in the left lower 
lumbar area but no spasms.  ROM measured to 90 degrees flexion 
without pain; extension to 20 degrees with pain; right and left 
lateral flexion to 30 degrees with pain on the right; and 
bilateral rotation to 30 degrees with pain.  The examiner found 
no additional change in ROM during repeat motion testing and no 
additional losses of ROM due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  Since this 
examination does not show flexion limited to 60 degrees, a 
combined ROM of 120 degrees or less, or additional limitations 
based upon the DeLuca criteria, it does not support the 
assignment of an increased rating.

The Veteran had a VA examination in October 2009.  The Veteran 
reported pain at a 1 to 2 on a scale to 10 on a daily basis.  
Occasionally he suffers flare-ups measuring a 10 if he does 
moderately heavy lifting, maintains a certain posture for a 
period of time, or mows the lawn.  The pain lasts 20 to 30 
minutes and is accompanied by pain radiating to the left thigh.  
He has suffered severe pain five or six times in the past nine 
years.  He has not been incapacitated by or hospitalized for his 
low back pain but reported missing work on a couple of occasions 
due to pain and not feeling well.  He generally does not suffer 
radiating pain to his legs but does have occasional numbness in 
the left thigh.

The Veteran walks for exercise which will worsen his pain; 
however the pain subsides with stretching.  He is able to perform 
his activities of daily living, some yard and house work, and can 
perform his job without limits.

The examiner noted that the December 2008 MRI revealed mild facet 
disease at the L5-S1 level, but that the spine was otherwise 
unremarkable.  ROM measured to 80 degrees flexion, 30 degrees 
extension, 30 degrees lateral flexion, bilaterally, and 30 
degrees rotation, bilaterally.  The Veteran had mild pain at the 
extremes of each motion but did not have pain during the motion.  
No spasms or tenderness of the paraspinal muscles was noted.  The 
examiner found no additional change in ROM during repeat motion 
testing and no additional losses of ROM due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.

The neurologic examination was normal.  The diagnosis was chronic 
mild lumbar strain with no evidence of lumbar nerve root 
compromise.  The examiner noted that the Veteran had received 
steroid injections in the lumbar spine region which have helped 
his condition.  Unfortunately this examination does not show 
flexion limited to 60 degrees, a combined ROM of 120 degrees or 
less, or additional limitations based upon the DeLuca criteria, 
thus it does not support the assignment of an increased rating.

Also of record are private records from U.S.C.  An October 2010 
record reports that the Veteran had flare-ups over the past two 
to three months.  At best his pain is rated at 3 and at a 9 at 
its worst.  He said his pain is worse in the afternoon and 
evening and that it is aggravated by sitting, standing, and 
bending.  Pain is alleviated by changing position and activity.  
He can sit and stand for 30 minutes, walk for 1 to 2 hours, and 
lift 10 to 15 pounds.  He takes muscle relaxers and over-the-
counter pain relievers to alleviate symptoms.  

The examination revealed no abnormal spine contours, tenderness 
on the left side of the lumbosacral spine on palpation, and mild 
tenderness of the left lower paraspinals of L5-S1 facet joint 
region.  ROM revealed normal flexion; extension at 50 percent 
mobility with pain; and lateral flexion at 50 percent mobility, 
bilaterally, with pain on the right.  Rotation was not measured.  
A comparison of the 2003 and 2008 MRI scans revealed the onset of 
L5-S1 facet joint degenerative joint disease consistent with age-
related degenerative changes.  Unfortunately this examination 
does not show flexion limited to 60 degrees or a combined ROM of 
120 degrees.  It also fails to indicate muscle spasm or guarding 
of the severity to cause abnormal gait or spinal contour.  
Consequently, it does not support the assignment of an increased 
rating.

The Board also considered the Veteran's testimony.  He stated 
that his back condition has primarily affected his lifestyle.  He 
can no longer play golf or racquetball or perform household tasks 
such as mowing the lawn without stopping repeatedly to stretch.  
He noted his numerous physical therapy appointments as well as 
steroid injections to the spine.  He said he can walk a mile or 
so unless he is on an incline.  His injections help with his 
ability to walk as does stopping to stretch during activities.

The Veteran described a bad day as having difficulty getting out 
of bed and walking in the morning as well as difficulty 
performing his limbering stretches.  He reported having one or 
two bad days per month when he calls in sick for work due to the 
discomfort.  

The Board has reviewed all of the evidence and in this case.  It 
is clear that the Veteran has not had incapacitating episodes for 
which a physician has prescribed bed rest.  Also, while the 
Veteran has, at times, complained of radicular pain, no objective 
neurological abnormality has been identified on either of the VA 
examinations.

As for orthopedic manifestations, while the September 2007 
treatment record noted spasms of the paraspinal muscles, there is 
no evidence of abnormal gait or spinal contour due to muscle 
spasm or guarding.  No other treatment records appear to indicate 
muscle spasms of the paraspinal muscles.  Further, all records 
show that flexion is greater than 60 degrees and a combined range 
of motion greater than 120 degrees.

The VA examiners each addressed the DeLuca criteria and found no 
additional change in ROM during repeat motion testing and found 
no additional losses of ROM due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  Further, even 
considering the Veteran's pain and limitations on sitting, 
standing and walking, the his ROM is far greater than the 
limitations required for an increased rating.  Therefore, an 
increased rating is not warranted based upon the DeLuca factors.  
In this regard, it is important for the Veteran to understanding 
that without some problems there would be no basis for the 
current evaluation, let alone a higher evaluation. 

As the criteria for the next higher rating under either 
Diagnostic Code 5237 or 5243 have not been met, the preponderance 
of the evidence is against a rating higher than 10 percent for a 
lumbosacral strain at any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the Veteran's complaints regarding the 
limitations on his recreational activities and activities of 
daily living.  However, in the Board's opinion, all aspects of 
the Veteran's low back disability are adequately encompassed in 
the assigned 10 percent schedular rating.  The Board finds no 
unusual aspects of his disability not addressed in the schedular 
criteria.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service-connected low back 
disability at issue, that would take the Veteran's case outside 
the norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, a rating greater than 10 percent is not warranted at this 
time.  The appeal is denied.

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The letter also notified the Veteran of the 
criteria and types of evidence necessary to support his increased 
rating claim and informed him of his and VA's respective duties 
for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained private treatment records and 
records from Hill A.F.B.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge and was afforded VA medical 
examinations.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has not been submitted, the claim 
for service connection for bilateral hearing loss is not 
reopened.

Entitlement to an increased rating for a service-connected lumbar 
spine disability, currently rated as 10 percent disabling, is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


